[Cite as Cross v. Cross, 2015-Ohio-5255.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 102627



                                JOHANNAH W. CROSS
                                                       PLAINTIFF-APPELLANT

                                                 vs.

                                  DOUGLAS W. CROSS
                                                       DEFENDANT-APPELLEE




                                            JUDGMENT:
                                             AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                  Domestic Relations Division
                                    Case No. DR-13-347523

        BEFORE:           Stewart, P.J., Boyle, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: December 17, 2015
ATTORNEY FOR APPELLANT

Robert E. Epstein
2421 Allen Blvd.
Beachwood, OH 44122

ATTORNEYS FOR APPELLEE

Sarah Gabinet
Justine L. Konicki
Kohrman, Jackson & Krantz, P.L.L.
One Cleveland Center, 20th Floor
1375 East Ninth St.
Cleveland, OH 44114

Guardian Ad Litem

Adam J. Thurman
Schoonover, Rosenthal, Thurman & Daray, L.L.C.
1001 Lakeside Ave., Suite 1720
Cleveland, OH 44114
MELODY J. STEWART, P.J.:

       {¶1} This is an appeal from a divorce decree that terminated the nearly 27-year

marriage of plaintiff-appellant Johannah Cross and defendant-appellee Douglas Cross.

The 12 assignments of error 1 collectively contest the division of marital property,

allocation of marital debt, spousal support, child support, and guardian ad litem fees. We

find no error and affirm.

                                        I. Spousal Support

       {¶2} The court ordered Douglas to pay spousal support to Johannah in the amount

of $1,250 per month for 96 months. In her first assignment of error, Johannah complains

that the court abused its discretion in both the amount and duration of spousal support.

She argues that the court erred when calculating the parties’ income because it failed to

account for the disparity in income and earning ability between the parties.

       {¶3} R.C. 3105.18 allows the court to award spousal support provided it is

“appropriate and reasonable.” When deciding whether spousal support is appropriate

and reasonable, the court must consider the factors set forth in R.C. 3105.18(C)(1).

There is no “mathematical formula” for determining what amount of spousal support

should be ordered, Kaechele v. Kaechele, 35 Ohio St. 3d 93, 96, 518 N.E.2d 1197 (1988),

so the court has broad discretion to determine the amount and the duration. Kunkle v.

Kunkle, 51 Ohio St. 3d 64, 67, 554 N.E.2d 83 (1990). If some competent, credible




       To facilitate our disposition of the assignments of error, we address them out of turn.
       1
evidence supports the court’s order, that order will not be an abuse of the court’s

discretion. Middendorf v. Middendorf, 82 Ohio St. 3d 397, 401, 696 N.E.2d 575 (1998).

       {¶4} The matter was tried to the court, which entered findings relative to spousal

support based on the factors in R.C. 3105.18. At the time of divorce, Douglas was 55

years old, had a college degree, and earned $172,900 as a sales manager for a media

company. Johannah was 47 years old, had bachelor’s and master’s degrees (both earned

during the marriage), and earned $55,308 as a teacher and an additional $9,064 as a tutor.

 The court found that the parties enjoyed an “upper middle class” standard of living and

that neither party’s earning ability would suffer in the future.

       {¶5} Johannah first maintains that the court erred in calculating Douglas’s income

because it failed to take into account bonuses. She claims that the evidence showed that

Douglas received bonuses of up to $68,000 in the years prior to the divorce and that the

court should have factored these bonuses into its calculation of Douglas’s income.

       {¶6} The evidence showed that Douglas’s bonuses were sporadic because they

were based on his company’s yearly performance. In the nine years leading up to the

divorce decree, Douglas received four bonuses ranging from $29,736 to $68,000.

       {¶7} For purposes of determining spousal support, R.C. 3105.18(C)(1)(a) orders

the court to consider “[t]he income of the parties, from all sources * * *.” We have held

that R.C. 3105.18(C)(1)(a) is substantively different than R.C. 3119.05(D), which states

that for purposes of determining child support the court must include income from

bonuses. Thus, the court does not abuse its discretion simply by refusing to include
bonuses in its calculation of income for purposes of spousal support. MacDonald v.

MacDonald, 8th Dist. Cuyahoga No. 96099, 2011-Ohio-5389, ¶ 32.

       {¶8} The court did not specifically mention these bonuses in its calculation, but it

did order that Johannah receive 50 percent of the net after-tax amount of any bonus that

Douglas might receive in 2015 for tax year 2014. Given the irregularity with which

Douglas received any bonuses and the variability of the amounts of the bonuses, the court

decided to treat any potential bonus not as income, but as a marital asset instead of

income. This was consistent with how the parties treated past bonuses (a point of

contention we will consider in greater depth later). For purposes of Johannah’s argument

here, we cannot conclude that the court abused its discretion by refusing to average out

Douglas’s prior bonuses and consider them income.

       {¶9} In addition to Johannah’s salary as a teacher, she earned $9,064 in 2013 as a

tutor. Johannah testified that she did not expect to earn as much by tutoring in the future,

so the court abused its discretion by including that amount as part of her gross income.

We disagree. While Douglas had no control over his bonus — it was awarded at the

discretion of his employer and was not based on personal performance — Johannah had

much more control over her tutoring income.          She said that, moving forward she

“expects” to earn less money tutoring, but did not explain why this was so. With the

absence of any testimony showing a reasonable basis for a reduction in her tutoring

income, the court did not abuse its discretion by imputing that income to her.
       {¶10} Johannah next argues that the court abused its discretion by awarding her

only $1,250 per month for spousal support for 96 months. She maintains that this figure

is “unreasonably low” given the disparity in income and earning ability between the

parties and that the length of support ordered is inconsistent with a marriage that lasted

nearly 27 years.

       {¶11} “R.C. 3105.18 does not require a spousal support award to provide the

parties with an equal standard of living.” Saks v. Riga, 8th Dist. Cuyahoga No. 101091,

2014-Ohio-4930, ¶ 77. Rather, an award of spousal support must be designed to allow a

party to maintain “a reasonable standard of living in light of the standard maintained

during the marriage.”       Howell v. Howell, 2d Dist. Clark No. 2002 CA 60,

2003-Ohio-4842, ¶ 25.

       {¶12} The court determined that Johannah could earn approximately $64,000 per

year by teaching and tutoring. When spousal support of $15,000 ($1,250 x 12 months) is

added to that amount, Johannah will have income of nearly $80,000 (exclusive of any

child support she receives). While this amount may not allow Johannah to enjoy the

“upper middle class standard of living” she enjoyed during the marriage, it must be noted

that the parties achieved that standard of living by accruing a significant amount of debt.

Johannah could not expect the court to continue the cycle of debt in order to sustain a

prior standard of living.

       {¶13} Johannah’s argument that the 96-month duration of spousal support is too

short rests solely on the length of the marriage. While the duration of the marriage was a
factor that could weigh in favor of a longer period of spousal support, the court may have

considered as a countervailing factor that Johannah had, by the time of the divorce, firmly

established a career as a teacher.   Johannah could independently support herself, so the

court could rationally conclude that the length of spousal support was reasonable and

appropriate under the circumstances.

       {¶14} In addition, the court was aware that Douglas was eight years older than

Johannah and that the 96-month period of spousal support would be terminated when

Douglas reached 64 years of age, or the threshold of retirement. Mlakar v. Mlakar, 8th

Dist. Cuyahoga No. 98194, 2013-Ohio-100, ¶ 24.           In addition, Johannah makes no

argument that she will suffer substantial financial hardship upon the termination of

spousal support. We cannot say that the court abused its discretion by limiting spousal

support to 96 months.

                               II. Division of Marital Assets

       {¶15} In her second assignment of error, Johannah complains that the court erred

by refusing to find that Douglas engaged in financial misconduct by misappropriating

marital funds to support the activities of the parties’ children. She argues that as a

consequence of this misconduct, the court should have ordered a distributive award of

marital property to her.

       {¶16} The law requires an equal division of marital assets. See R.C. 3105.171(C);

see also Cherry v. Cherry, 66 Ohio St. 2d 348, 355, 421 N.E.2d 1293 (1981). There may
be cases, however, where an equal division of marital property would be inequitable.

One such case exists when

       [A] spouse has engaged in financial misconduct, including, but not limited
       to, the dissipation, destruction, concealment, nondisclosure, or fraudulent
       disposition of assets, the court may compensate the offended spouse with a
       distributive award or with a greater award of marital property.

R.C. 3105.171(E)(4).         We have said that “financial misconduct” exists if a spouse

engages in “wrongdoing” or “profit[s] from the misconduct or intentionally defeat[s] the

other spouse’s distribution of marital assets.” Bostick v. Bostick, 8th Dist. Cuyahoga No.

90711, 2008-Ohio-5119, ¶ 23. The complaining spouse has the burden of establishing

financial misconduct.        Hammond v. Brown, 8th Dist. Cuyahoga No. 67268, 1995 Ohio

App. LEXIS 3975 (Sept. 14, 1995).

       {¶17} Johannah argued that Douglas engaged in financial misconduct by using

bonuses he received from his employer to support a go-kart racing hobby that Douglas

enjoyed along with the parties’ two children and not for any agreed upon marital purpose.

While the court did find that Douglas so used the bonus money, the court pointedly found

that Douglas “did not personally profit from these funds,” but instead used them to

support “his children and their extracurricular activities.” That finding was not an abuse

of the court’s discretion.

       {¶18} This brings us to a broader point raised by Johannah: that Douglas may have

mismanaged marital finances by being overindulgent with the children.             Financial

misconduct that dissipates or destroys marital assets can be a basis for the court to make a

distributive award of marital property. See R.C. 3105.171(E)(3). But mismanagement
of marital assets is not the same as financial misconduct. In Hammond, we made it clear

that “financial misconduct” required a showing of “wrongdoing”; for example, where one

party intentionally diminishes the value of another party’s share of the marital estate. Id.

at *11. Douglas may have been spendthrift, but he did not personally profit from his

support of the children’s racing hobby in a way that would justify a distributive award by

the court.

       {¶19} In addition, the court rejected Johannah’s contention that Douglas was

personally using the bonus money because he intentionally concealed it from her. The

court found it unlikely that Johannah had no idea that Douglas was receiving the bonus

money, noting that all of Douglas’s bonuses were properly reported for income tax

purposes on forms that Johannah signed. Certainly, Johannah knew about the racing

hobby and, given the perilous state of the parties’ finances, could not credibly maintain

that she was unaware that marital funds supported that hobby. The court’s finding to that

effect was not an abuse of discretion.

       {¶20} The third assignment of error is that the court abused its discretion by

finding that Johannah was not entitled to at least one-half of Douglas’s 2013 bonus. She

argues that Douglas received his 2013 bonus in 2014, after this divorce action had been

filed, and that he used this marital asset to pay off personal taxes and a private loan from

a friend, and not for any marital purpose.

       {¶21} Douglas testified that he used the proceeds from the bonus to pay a higher

than expected income tax liability occasioned by Johannah’s decision to file her tax return
as married, but filing separately. The court found this testimony credible given that

Johannah eschewed the services of the certified accountant who had historically prepared

joint tax returns for the parties and instead hired her own tax preparer. The newly hired

tax preparer testified that Johannah listed all three children as dependents. The court

found that there was no discussion between Johannah and her tax preparer “regarding the

ramifications of filing individually versus jointly.” For her part, Johannah testified that

she was aware that Douglas wanted to file a joint income tax return for 2013, but refused

to do so based on her fear of financial misconduct. The effect of Johannah’s decision to

file a separate tax return was that it exposed the parties to greater tax liability. The court

recognized the additional liability as a marital debt, held Johannah accountable for “the

consequences of her choice to file a separate/married income tax refund,” and fairly

distributed that debt between the parties by means of the 2013 bonus payment. This was

a reasonable way of making Johannah responsible for her decision to file her taxes

separately.

       {¶22} In her seventh assigned error, Johannah complains that the court abused its

discretion by not equally dividing between the parties the cash surrender value of two

whole life insurance policies issued to Douglas.

       {¶23} The insurance policies at issue have combined cash surrender values of

approximately $9,500. The court ordered Douglas to pay all monthly premiums and

name the parties’ youngest child as the beneficiary of both policies until she reaches the
age of majority. Johannah maintains that these policies were marital assets that should

have been equally divided between the parties.

       {¶24} At the outset, we reject Douglas’s contention that the court did not abuse its

discretion because it ordered that Johannah keep her own life insurance policy free and

clear of any claim that he may have. The court found that Johannah’s life insurance was

a “group life” policy through her employer.         Group life insurance is significantly

different from whole life insurance: group life insurance is a form of insurance under a

contract between an insurance company and an employer, the term is clearly defined

(usually the term of an employment), and apart from the stated death benefit, it has no

cash value; whole life insurance is owned by the insured, has no stated term apart from

the “life” of the policyholder, and a portion of the premiums paid accumulates as a “cash

value” that can be borrowed against. The whole life insurance in Douglas’s name had a

cash value that could be accessed while Johannah’s insurance policy did not.            The

insurance policies covering the parties were not equivalent.

       {¶25} Nevertheless, we find no abuse of discretion because the court ordered that

Douglas maintain the insurance policies for the benefit of the parties’ youngest daughter,

who was only 13 years of age at the time the court issued the divorce decree. While it is

true that the cash surrender value of the policies was a marital asset, the court order that

Douglas maintain the policies for the benefit of the youngest child converted that marital

asset into a benefit for the child. Douglas cannot realize the cash value of those policies

for at least four years, assuming that the policies are not paid out before that time. What
is more, by ordering Douglas to continue to pay the premium on those policies, any

increase in the cash surrender value of the policies will be nonmarital because an increase

will be solely the result of Douglas’s post-divorce payments.

                               III. Division of Marital Debt

       {¶26} The fourth assignment of error relates to a temporary support order that

required Douglas to pay certain notes that were secured by first and second mortgages on

the family house, as well as property taxes and insurance on the house. Johannah filed a

motion to have Douglas show cause as to why he should not be held in contempt for

failing to make the payments, an omission that caused the holders of the notes to file

foreclosure actions. The court denied the motion, finding that “while Defendant did not

pay all of the direct payments as he was ordered to pay pursuant to this Court’s temporary

support orders, the Court finds Defendant did not have the ability to pay.”

       {¶27} “It has long been held that in a contempt proceeding, inability to pay is a

defense and the burden of proving the inability is on the party subject to the contempt

order.” Liming v. Damos, 133 Ohio St. 3d 509, 2012-Ohio-4783, 979 N.E.2d 297, ¶ 20,

citing State ex rel. Cook v. Cook, 66 Ohio St. 566, 570, 64 N.E. 567 (1902). Johannah

argues that the court abused its discretion by finding that Douglas was unable to make the

payments on the notes because Douglas chose to pay off credit card debt to the exclusion

of the payments on the notes. Even if true, Johannah’s argument ignores other findings

by the court that the lack of funds to pay the notes was due in part to Johannah’s

transferring funds from the parties’ joint checking account into her personal account
shortly before filing the divorce complaint and by cashing three paychecks shortly after

the case had been filed. In other words, there was a basis for finding that both parties

were responsible for the house going into foreclosure.

         {¶28} The court implicitly acknowledged certain inequities by making Douglas

accountable to pay the first $5,000 of any deficiency after the sale of the house, after

which the parties would equally share any additional deficiency. A trial court “must

have discretion to do what is equitable upon the facts and circumstances of each divorce

case.” Deacon v. Deacon, 8th Dist. Cuyahoga No. 91609, 2009-Ohio-2491, ¶ 13, citing

Booth v. Booth, 44 Ohio St. 3d 142, 144, 541 N.E.2d 1028 (1989). The court found a

reasonable way of dealing with Douglas’s failure to make the payments on the notes, so

we find no abuse of the court’s discretion.

         {¶29} The fifth assignment of error challenges the court’s finding that credit card

debt accrued solely in Johannah’s name was her responsibility. Johannah argues that this

debt accrued after she filed for divorce and that the credit card was used for household

expenses, so the debt should have been considered marital that the parties would equally

share.

         {¶30} Although R.C. 3105.171 speaks only to the division of marital assets, courts

have concluded that the statute also applies to the division of marital debt. Polacheck v.

Polacheck, 2013-Ohio-5788, 5 N.E.3d 1088, ¶ 18 (9th Dist.); Graves v. Graves, 4th Dist.

Vinton No. 14CA694, 2014-Ohio-5812, ¶ 15. This is because it is meaningless to speak

only of marital assets — total equity is a function of assets and liabilities. To the extent
the parties to a divorce action carry any debt, an equal division of marital assets cannot be

made unless there is an equal division of marital debt, too.           Ornelas v. Ornelas,

2012-Ohio-4106, 978 N.E.2d 946, ¶ 32 (12th Dist.). “Marital debt” is “debt incurred

during the marriage for the joint benefit of the parties or for a valid marital purpose.”

Ketchum v. Ketchum, 7th Dist. Columbiana No. 2001CO60, 2003-Ohio-2559, ¶ 47, citing

Turner, Equitable Division of Property, Section 6.29, 455 (2d Ed.1994, Supp. 2002).

Debt that is not for the joint benefit of the parties is considered nonmarital and “equity

generally requires that the burden of nonmarital debts be placed upon the party

responsible for them.” Minges v. Minges, 12th Dist. Butler No. CA87-06-085, 1988

Ohio App. LEXIS 660 (Feb. 29, 1988).

       {¶31} The court found that each party “maintained credit cards separately from the

other and used the cards without the other party’s consent and knowledge.” It further

found that Johannah held nine credit cards in her name and that Douglas testified that he

was “unaware of the majority of the credit cards and never had any access to said cards.”

The court ordered that both parties be solely responsible for credit card debt held in their

name only.

       {¶32} Johannah disputes the court’s finding that she be responsible for the credit

card debt accrued in her name. She argues that Douglas was aware of her credit cards,

pointing to testimony where Douglas stated that he borrowed money against his 401(k)

retirement plan to pay off the credit cards. This assertion is not entirely accurate. The

cited testimony was that Douglas borrowed money to pay down an American Express
credit card — a credit card that the court found was listed in Douglas’s name only. The

court specifically found Douglas to be more credible on this issue, and nothing in the

testimony cited by Johannah gives us any reason to conclude that the court’s finding is

against the manifest weight of the evidence. Eastley v. Volkman, 132 Ohio St. 3d 328,

2012-Ohio-2179, 972 N.E.2d 517.

       {¶33} The sixth assignment of error is that the court erred by allocating the

principal of a student loan for the parties’ oldest, emancipated child, 70 percent to

Douglas and 30 percent to Johannah. She argues that she did not co-sign the notes for

the loans (Douglas and her father did) and lacked the financial means to assume any

portion of that debt.

       {¶34} The court relied on Kehoe v. Kehoe, 2012-Ohio-3357, 974 N.E.2d 1229 (8th

Dist.), to find that the student loans in this case were marital debt and should be divided

equitably. In Kehoe, we acknowledged that parents are not obligated to support their

emancipated children, but held that when loans were incurred during the marriage to

finance a child’s education, the loans should be treated as any other expenditure of the

marriage and considered a marital debt. Id. at ¶ 16.

       {¶35} Johannah argues that Kehoe is distinguishable because the note in that case

had been signed by both parties. Appellant’s brief at 20. Kehoe says nothing about both

parties signing the notes for the student loans, and even if it had, that fact would make no

difference in this case. The loans were taken out during the marriage and were presumed

to be marital debt. Vergitz v. Vergitz, 7th Dist. Jefferson No. 05 JE 52, 2007-Ohio-1395,
¶ 11.      Johannah does not argue that Douglas cosigned the student loans over her

objection or that he acted unilaterally by securing the loans, so she failed to prove that the

student loan indebtness was not a marital debt.

        {¶36} The eighth assignment of error complains that the court abused its discretion

by not reimbursing Johannah for “at least” one-half of the $3,125.85 in costs she incurred

to remedy numerous violations discovered during a point-of-sale inspection conducted by

the municipality where the parties lived.

        {¶37} Douglas vacated the family home after Johannah filed for divorce, yet

volunteered to make the necessary repairs to the house. Johannah refused to allow him

in the house, claiming she feared for her personal safety because Douglas had in the past

been physically and verbally abusive to her. She made the decision to bar Douglas from

the house despite being aware that he had the knowledge and ability to effect the repairs

himself.

        {¶38} The court found that Johannah “is not entitled to reimbursement for the

repairs made to the home, as she has had the sole benefit of residing in the home since

December 1, 2013” and that she “refused to allow [Douglas] into the home to make the

necessary repairs.” That finding was not so unreasonable as to constitute an abuse of

discretion. The court appeared to question Johannah’s credibility on this issue of the

point of sale violations, noting that she initially claimed that the repairs cost $6,989.13,

but then testified that the repairs really cost “approximately $3,125.00 including a $1,000

insurance deductible.” This lack of credibility likely affected Johannah’s claim that she
feared Douglas. That fear seemed particularly unreasonable given that Douglas offered

to have one of their sons accompany him and assist in remedying the point of sale

violations. The court’s findings make it plain that it thought that Johannah willingly

chose to incur unnecessary expenses rather than economize. The court could rationally

find that Johannah acted unreasonably and should be solely responsible to pay the cost of

remedying the violations.

       {¶39} The court appointed a guardian ad litem to represent the interests of the two

minor children. The guardian ad litem’s fees totaled $6,754.97. The court made the

parties “equally liable” for the fees. Johannah’s ninth assignment of error complains that

making her equally liable for the fees was an abuse of discretion because Douglas “is in a

far better position financially to pay the guardian ad litem fees.”

       {¶40} The preceding sentence states Johannah’s entire argument: that she should

not have to pay one-half of the guardian fees because Douglas earns more money than she

earns. This argument does not comply with App.R. 16(A)(7). That rule requires that

each assignment of error be separately argued and supported with citation to the facts and

legal authority.    We have “repeatedly rejected” arguments like this that merely

incorporate arguments made in other assignments of error. State v. Milligan, 8th Dist.

Cuyahoga No. 98140, 2012-Ohio-5736, ¶ 6. On this basis, we summarily overrule this

assignment of error.2


         Even had Johannah separately argued the issue of the guardian ad litem
       2


fees, the record does not suggest that the court abused its discretion by ordering her
to pay an equal share of the fees.
       {¶41} The eleventh assignment of error concerns 1,000 shares of stock that

Douglas’s employer, a privately held company, granted to him. These shares would have

monetary value only if the employer opened its stock to public trading. Douglas owned

these shares for at least 14 years and said he was unaware of any plans for his employer to

become a publicly-traded company.        The court found that because the shares are

restricted, they have “no current value.” On that basis, the court awarded those shares of

stock to Douglas. The eleventh assignment of error complains that the court should have

divided the assets equally between the parties.

       {¶42} Johannah’s entire “argument” for this assignment of error is: “The 1,000

shares of * * * stock is a marital asset. Pursuant to R.C. 3105.171(B), the trial court

erred in not dividing this asset equally between the parties.” This is not an argument, but

a conclusion, and does not comply with App.R. 16(A)(7). See State v. Schwarzman, 8th

Dist. Cuyahoga No. 100337, 2014-Ohio-2393, ¶ 50.            We summarily overrule this

assigned error.

       {¶43} As part of its division of marital assets, the court awarded Johannah one-half

of the net after-tax amount of any bonus Douglas might receive in 2015 for the year

ending 2014. In her twelfth assignment of error, Johannah complains that she should

receive, as a division of marital assets, a one-half share of any bonuses Douglas might

receive in subsequent years.

       {¶44} The court issued the divorce decree in January 2015. To the extent that

Douglas might receive an employee bonus for the year 2014, that bonus would be a
marital asset because it was awarded while the parties were married. See Kaechele, 35
Ohio St. 3d at 97, 518 N.E.2d 1197, fn. 2. Employment bonuses that might be awarded to

Douglas in the future would not be marital property because they would not be awarded

during the marriage. See, e.g., Buckles v. Buckles, 46 Ohio App. 3d 102, 546 N.E.2d 950

(10th Dist.1988) (a future interest in an inheritance is not an asset to be divided either at

the time of the divorce or in the future).

                                     IV. Child Support

       {¶45} The tenth assignment of error complains that the court abused its discretion

by awarding Johannah only $592.50 per month in child support for the youngest child,

who would reside primarily with Johannah.

       {¶46} In most cases, the amount of child support is set by reference to the child

support guidelines and the computation worksheet, with the amount given being

“rebuttably presumed to be the correct amount of child support, although the court may

deviate from that amount.”         Gentile v. Gentile, 8th Dist. Cuyahoga No. 97971,

2013-Ohio-1338, ¶ 49, citing R.C. 3119.03. But if, as in this case, the combined income

of the parties exceeds $150,000, R.C. 3119.04(B) requires the court to determine the

amount of child support on a “case-by-case” basis, taking into account the “needs and the

standard of living of the children who are the subject of the child support order and of the

parents.” Importantly, R.C. 3119.04(B) “neither contains nor references any factors to

guide the court’s determination in setting the amount of child support,” Siebert v.

Tavarez, 8th Dist. Cuyahoga No. 88310, 2007-Ohio-2643, ¶ 31, so the determination of
how much child support an obligor must pay is left “entirely to the court’s discretion.”

Cyr v. Cyr, 8th Dist. Cuyahoga No. 84255, 2005-Ohio-504, ¶ 54.

       {¶47} Appended to the divorce decree was a child support computation worksheet

that calculated child support for the daughter, when health insurance is provided, in the

amount of $592.50. Because the parties combined income exceeded $150,000, the court

could not (with limited exceptions) set child support below $592.50.              See R.C.

3119.04(B) (“The court or agency shall compute a basic combined child support

obligation that is no less than the obligation that would have been computed under the

basic child support schedule and applicable worksheet for a combined gross income of

one hundred fifty thousand dollars[.]”) But this does not mean that the court, in its

discretion, could not use that same figure to set child support.

       {¶48} Johannah argues that the parties established a standard of living for the

daughter, but that she could not continue to provide this standard of living on the amount

of child support ordered by the court. As we earlier noted, the parties had a standard of

living that caused them to accrue a large debt. In fact, Johannah points out that Douglas

testified that he was overly-indulgent with the children and supported them in any interest

that they had. Appellant’s brief at 24. If this over-indulgence was a major cause of the

parties’ financial difficulties, it would have been unreasonable for the court to perpetuate

it. We find no abuse of discretion in the amount of child support ordered.

       {¶49} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the domestic relations division to

carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, PRESIDING JUDGE

MARY J. BOYLE, J., and
SEAN C. GALLAGHER, J., CONCUR